 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6                           WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
 7
           WILLIAM JAMES MATHEW
 8         WALLACE II,                                   CASE NO. 3:19-CV-05330-RJB-JRC

 9                               Plaintiff,              ORDER ADOPTING REPORT AND
                                                         RECOMMENDATION
10                v.

11         FRANK LONGANO et al.,

12                               Defendants.

13         The Court, having reviewed the Report and Recommendation of Magistrate Judge J.

14 Richard Creatura, objections to the Report and Recommendation, if any, and the remaining

15 record, does hereby find and ORDER:

16         (1)    The Court adopts the Report and Recommendation (Dkt. 59).

17         (2)    Plaintiff’s legal access and property claims are dismissed without prejudice.

18         DATED this 2nd day of December, 2019.

19

20                                       A
                                         ROBERT J. BRYAN
21
                                         United States District Judge
22

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
